           Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH DIVISION


   TRUDY ERDMAN, on her own behalf
   and on behalf of those similarly
   situated,
                                                       Case No.:   2:20-cv-1366
               Plaintiffs,
                                                       COMPLAINT – COLLECTIVE
   vs.                                                 ACTION

   HQ RESOURCES, INC.,

               Defendant.                      /

                             COMPLAINT & DEMAND FOR JURY TRIAL
                                  (Collective Action Complaint)

          Plaintiffs, TRUDY ERDMAN (“ERDMAN”), on her own behalf and on behalf of those

similarly situated (collectively as “Plaintiffs”), were employees of Defendant, HQ

RESOURCES, INC., (“HQR” or “Defendant”), and brings this action for unpaid overtime

compensation, liquidated damages, declaratory relief and other relief under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                        INTRODUCTION

          1.       Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. §

207(a).

          2.       The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary

for health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best

Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).



                                                   1
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 2 of 10




       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the

general well-being of workers and to the free flow of commerce, that double payment must be

made in the event of a delay in order to insure restoration of the worker to that minimum

standard. Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendant to Plaintiffs of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiffs and against Defendant as well as all remaining damages,

including but not limited to liquidated damages and reasonable attorneys’ fees and costs. See id.

       6.      Defendant in this case, an IT staffing and consulting firm, violated the FLSA by

failing to pay Plaintiffs and other similarly-situated Software Trainers time and one half for all

of their hours worked over forty (40) each week.

       7.      This action is intended to include each and every Software Trainer who worked

for Defendant at any time within the past three (3) years, worked more than forty (40) hours per

week during one or more weeks, and were not paid overtime compensation.

                                           PARTIES

       8.      Plaintiff, and those similarly situated individuals (“class members”), earned an

hourly rate in exchange for work performed as “Software Trainers” on behalf of Defendant.




                                                2
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 3 of 10




       9.      Plaintiff, ERDMAN, was employed by Defendant as a Software Trainer from

approximately February 2018 to March 2018 working on the Danbury Hospital “Go Live”

project in Danbury, Connecticut.

       10.     Defendant, HQR, is a Pennsylvania Profit Corporation with multiple offices

located throughout the United States and Canada.

       11.     HQR’s principal place is business is located at 559 Rodi Road, Pittsburgh, PA

15235. See Defendant’s Website.

       12.     HQR is an IT staffing and consulting firm that, among other things, assists

companies (especially healthcare organizations) in implementing and optimizing technology

solutions.

                                 JURISDICTION AND VENUE

       13.     This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1331 as they arise under the FLSA, 29 U.S.C. § 201, et seq.

       14.     Defendant, HQR, conducts business in, among others, Pittsburgh, Pennsylvania,

therefore venue is proper in the Western District of Pennsylvania, Pittsburgh Division, pursuant

to 28 U.S.C. § 1391(b)(1) & (c).

                                         COVERAGE

       15.     At all material times during the last three years, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       16.     At all material times during the last three years, Defendant was an employer as

defined by 29 U.S.C. § 203(d).




                                               3
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 4 of 10




        17.     At all material times during the last three years, Defendant has had an annual

gross volume of sales made or business done of not less than $500,000 (exclusive of excise

taxes at the retail level which are separately stated).

        18.     At all material times during the last three years, Defendant has been an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 203(s)(1) of the FLSA, in that the company had two or more employees:

                a. Engaged in commerce; or

                b. Engaged in the production of goods for commerce; or

                c. Handling, selling or working on goods or materials that have been moved in

                    or produced for commerce. (i.e. computers, telephones, equipment and/or

                    office supplies).

                                  FACTUAL ALLEGATIONS

        19.     Defendant, HQR, is a company classified as an IT staffing and consulting firm.

        20.     Defendant, HQR, has a common pay policy and/or pay practice which fails to

pay certain non-exempt employees at a rate of time and one-half their regular rate of pay for

hours worked in excess of forty (40) per week.

        21.     Plaintiff and those similarly situated to her were employed by HQR as Software

Trainers and paid an hourly rate.

        22.     As a Software Trainer, Plaintiff and those similarly situated to her, were

employed by HQR to provide on-site training to HQR’s clients.

        23.     For example, Plaintiff and other Software Trainers were hired by HQR to

provide on-site training to HQR’s client, Danbury Hospital, during the “Go-Live” of their

Electronic Medical Record system.



                                                  4
          Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 5 of 10




       24.     In the software development industry, a “Go-Live” is the point at which a

system is officially and formally available to users who can then initiate transactions in the

system.

       25.     With respect to the Danbury Hospital project, when Plaintiff and her fellow

Software Trainers first arrived on-site to begin work on the project, they received training on

the particular software system purchased by Danbury Hospital which was called Soarian.

       26.     Plaintiff and those similarly situated to her then used that knowledge to provide

“at the elbow” training to Danbury Hospital employees on how to use the system.

       27.     Defendant improperly misclassified Plaintiff, and those similarly situated to her,

as exempt from overtime.

       28.     Plaintiff and those similarly situated to her routinely worked in excess of forty

(40) hours per week as part of their regular job duties.

       29.     Despite working more than forty (40) hours per week, Defendant failed to pay

Plaintiff, and those similarly situated to her, overtime compensation at a rate of time and a half

of their regular rate of pay for hours worked over forty (40) in a workweek.

       30.     Upon information and belief, Defendant had/has a company-wide policy of

failing to pay its hourly Software Trainers proper overtime compensation for all of their

overtime hours worked.

       31.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and

those similarly situated to her.




                                                 5
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 6 of 10




        32.     Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

        33.     Defendant has acted willfully in failing to pay Plaintiffs, and those similarly

situated to them, in accordance with the law.

                              COUNT I
          RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

A.      Failure to Pay Overtime Compensation in Accordance with the FLSA

        34.     Paragraphs one (1) through thirty-three (33) are incorporated as though fully set

forth herein.

        35.     HQR violated the FLSA, 29 U.S.C. § 207 by employing individuals in an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA for workweeks longer than forty (40) hours without compensating such

employees for their employment in excess of forty (40) hours per week at rates at least one and

one-half times the regular rates for which they were employed.

        36.     HQR knew or should have known its pay practices were in violation of the

FLSA.

        37.     HQR is a sophisticated party and employer, and therefore knew (or should have

known) its policies were in violation of the FLSA.

        38.     The decision and practice by HQR to cause and/or require Plaintiffs to perform

work in excess of forty (40) hours per week at less than one and one-half times their regular

rate of pay was neither reasonable nor in good faith.




                                                6
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 7 of 10




       39.     Plaintiffs are entitled to overtime wages for all hours worked in excess of forty

(40) hours in each week pursuant to the FLSA in an amount equal to one-and-a-half times their

regular rate of pay, plus liquidated damages, attorneys’ fees and costs.

B.     Collective Action Allegations

       40.     Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all

those who are (or were) similarly situated to Plaintiff ERDMAN.

       41.     Other similarly situated employees have been victimized by HQR’s patterns,

practices, and policies, which are in willful violation of the FLSA.

       42.     The FLSA Collective is defined as:

       Each and every Software Trainer who worked for Defendant at any time within
       the past three (3) years, worked more than forty (40) hours per week during one or
       more weeks, and was not paid overtime compensation.

       43.     HQR’s systematic failure to pay overtime compensation for all overtime hours

worked at the rates required by the FLSA results from generally applicable policies and

practices, and does not depend on the personal circumstances of the FLSA Collective members.

       44.     Thus, Plaintiff ERMAN’s experience is typical of the experiences of the FLSA

Collective members.

       45.     The specific job titles or precise job requirements of the various FLSA

Collective members does not prevent collective treatment.

       46.     All of the FLSA Collective members—regardless of their specific job titles,

precise job requirements, rates of pay, or job locations—are entitled to be properly

compensated for all hours worked in excess of forty (40) hours per workweek.

       47.     Although the issues of damages may be individual in character, there is no

detraction from the common nucleus of liability facts. Indeed, the FLSA Collective members



                                                7
         Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 8 of 10




are non-exempt Software Trainers entitled to be paid the proper amount of overtime

compensation for all hours worked over forty (40) in a workweek.

       48.     HQR has employed (and continues to employ) approximately two hundred or

more Software Trainers.

       49.     Absent a collective action, many members of the proposed FLSA collective

likely will not obtain redress of their injuries and HQR will retain the proceeds of its blatant

violation.

       50.     Moreover, individual litigation would be unduly burdensome to the judicial

system. Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the individual members of the collective and provide for judicial

consistency.

       51.     Accordingly, the FLSA Collective of similarly situated plaintiffs should be

certified as defined in Paragraph 45 and notice should be promptly sent.

C.     Relief Sought

       52.     Plaintiff ERMAN respectfully prays for judgment against HQR as follows:

               a.      For an Order recognizing this proceeding as a collective action pursuant

       to Section 216(b) of the FLSA and requiring HQR to provide the names, addresses, e-

       mail addresses, telephone numbers, and social security numbers of all putative

       collective action members;

               b.      For an Order approving the form and content of a notice to be sent to all

       potential collective action members advising them of the pendency of this litigation and

       of their rights with respect thereto;




                                               8
 Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 9 of 10




        e.      For an Order awarding Plaintiff (and those who have joined in the suit)

back wages that have been improperly withheld;

        f.      For an Order pursuant to Section 16(b) of the FLSA finding HQR liable

for unpaid back wages due to Plaintiff (and those who have joined in the suit), and for

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff

(and those who have joined in the suit);

        g.      For an Order awarding Plaintiff (and those who have joined in the suit)

the costs of this action;

        h.      For an Order awarding Plaintiff (and those who have joined in the suit)

attorneys’ fees;

        i.      For an Order awarding Plaintiff (and those who have joined in the suit)

pre-judgment and post-judgment interest at the highest rates allowed by law;

        j.      For an Order awarding Plaintiff a service award as permitted by law;

        k.      For an Order compelling the accounting of the books and records of

HQR; and

        l.      For an Order granting such other and further relief as may be necessary

and appropriate.

                                     JURY DEMAND

Plaintiff demands trial by jury on all issues so triable as a matter of right.




                                           9
       Case 2:20-cv-01366-WSH Document 1 Filed 09/11/20 Page 10 of 10




Date: September 10, 2020           Respectfully submitted,



                                   MORGAN & MORGAN, P.A.



                                   Angeli Murthy, Esquire
                                   PBN: 93699
                                   MORGAN & MORGAN, P.A.
                                   8151 Peters Road, Suite 4000
                                   Plantation, FL 33324
                                   Telephone: (954) 318-0268
                                   Facsimile: (954) 327-3016
                                   E-mail: amurthy@forthepeople.com

                                   /s/ C. Ryan Morgan (Pro Hac Vice forthcoming)
                                   C. Ryan Morgan, Esq.
                                   FBN 0015527
                                   /s/ Jolie N. Pavlos (Pro Hac Vice forthcoming)
                                   Jolie N. Pavlos, Esq.
                                   FBN 0125571
                                   20 N. Orange Ave., 16th Floor
                                   P.O. Box 4979
                                   Orlando, FL 32802-4979
                                   Telephone: (407) 420-1414
                                   Facsimile: (407) 867-4791
                                   Email: rmorgan@forthepeople.com
                                   Email: jpavlos@forthepeople.com

                                   Attorneys for Plaintiff and the Putative
                                   Collective Members




                                    10
